 Case 1:19-cv-00226-PLM-PJG ECF No. 20 filed 04/09/19 PageID.558 Page 1 of 7



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION
                         _____________________________________

JOHN DOE,

              Plaintiff,                            Case No.     1:19-cv-226

                                                    Hon. Paul L. Maloney




vs.




MICHIGAN STATE UNIVERSITY;
ROBERT KENT, in his individual and official capacity,
RICK SCHAFER, in his individual and official capacity,
ARON SOUSA, M.D., in his individual and official capacity,
jointly and severally,

            Defendants.
__________________________________________________________________________/


            PLAINTIFF’S REPLY TO DEFENDANT’S RESPONSE
        TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION

       NOW COMES Plaintiff, John Doe, and states in support of his reply to

Defendant’s Response to Plaintiff’s Motion for Preliminary Injunction pursuant to

LCivR 7.2(a) & (c) as follows:

I.     The suspension of John Doe is not a permissible interim measure
       under Michigan State University’s Title IX policy; rather, the
 Case 1:19-cv-00226-PLM-PJG ECF No. 20 filed 04/09/19 PageID.559 Page 2 of 7



      suspension was imposed as a direct result of a violation of the due
      process to which John Doe was entitled.

      Michigan State University (“MSU”) argues that the suspension imposed upon

John Doe was simply an “interim measure” permitted by MSU’s Relationship

Violence and Sexual Misconduct Policy (“RVSMP”) and the College of Human

Medicine’s (“CHM”) Medical Student Rights and Responsibilities (“MSRR”).

However, MSU’s argument is based on the determination by MSU’s investigators

that John Doe had violated the RVSMP.

      MSU, through the Office of Institutional Equity (“OIE”) and their

investigators, Kroll and Associates, Inc. (“Kroll”), made a finding by a

preponderance of the evidence that John Doe had violated the RVSMP as to Jane

Roe 1 and Jane Roe 2. CHM relied upon this finding in issuing the suspension of

John Doe. Further, MSU relies upon this finding in opposing John Doe’s motion for

a preliminary injunction. What is ignored by Defendants is that the process by

which the OIE and Kroll reached this finding was clearly unconstitutional. OIE and

Kroll were prohibited from making a finding that John Doe was in violation of the

RVSMP without first affording him an opportunity for a hearing and cross-

examination of the Claimants. This finding would have never been made if John

Doe had been afforded due process.



      A. The timing matters.

      In order to provide John Doe with adequate due process under Doe v.

University of Cincinnati, 872 F.3d 393 (6th Cir. 2017) and Doe v. Baum, 903 F.3d
    Case 1:19-cv-00226-PLM-PJG ECF No. 20 filed 04/09/19 PageID.560 Page 3 of 7



575 (6th Cir. 2018), MSU should have (1) conducted an investigation, (2) held a

hearing where cross-examination of the Claimants was available, (3) made a finding

based on the evidence at the hearing, and (4) if John Doe was found to have violated

the RVSMP, imposed an appropriate sanction. In reality, the process has been: (1)

conduct an investigation, (2) make a finding without a hearing, (3) impose

discipline, and (4) offer John Doe a Baum hearing1 without reversing the finding

that has previously been made, or the sanction imposed.

        MSU should never have reached a finding about whether John Doe was in

violation of the RVSMP without first giving him the opportunity for a hearing and

cross-examination of the Claimants under Cincinnati and Baum. The timing of

MSU’s findings, made prior to any hearing, justify Plaintiff’s request for a

preliminary injunction.

        Defendants’ response to the motion for preliminary injunction glosses over

much of the timeline in this case. A more complete recitation of the timeline is

contained within the Affidavit of John Doe (Exhibit 1). Defendants ignore that

under the RVSMP in place at the time that the investigation began (see Def.

Response Mot. Prelim. Injunction, Ex. 2, ECF No. 19, PageID.284-362), no hearing

would be offered to John Doe. Defendants further fail to acknowledge that MSU and

the individual Defendants had no intention of offering John Doe a hearing prior to

expelling him from the University and CHM, despite Defendants’ awareness of the

rulings in Cincinnati and Baum.

1
 By way of example, MSU has stated that John Doe “is initially found to have raped one classmate and sexually
assaulted a second….” Def. Response Mot. Prelim. Injunction. ECF No. 19, PageID.238. Given their litigation
posture, this gives little hope for a fair and meaningful hearing.
 Case 1:19-cv-00226-PLM-PJG ECF No. 20 filed 04/09/19 PageID.561 Page 4 of 7



      OIE finished writing their report on February 7, 2019. OIE made findings

against John Doe on that same day. Despite releasing a new RVSMP (see Def.

Response Mot. Prelim. Injunction, Ex. 11, ECF No. 19, PageID.415-464) on

February 8, 2019 which required that cases such as John Doe’s would receive a

hearing with cross-examination of the Claimants, no hearing was offered to John

Doe. Instead, OIE dismissed John Doe from the University. On February 26, 2019,

John Doe received a sanction letter imposing a sanction of dismissal from MSU.

(See Sanction Letter, Exhibit 2).

      At this point, the only thing standing between John Doe and permanent

dismissal from MSU was an appeal, which was required to be filed within ten days.

When John Doe’s appeal was filed raising the issue of the lack of hearing and cross-

examination, it became evident to MSU that they were at risk of facing litigation.

At that point, they emailed John Doe on March 8, 2019 indicating, “I am writing to

confirm that I have received your appeal. As you may be aware, MSU issued a

revised Relationship Violence and Sexual Misconduct Policy on February 8, 2019….

Given the nature of your appeal, I understand that OIE and the Office of the

General Counsel are reviewing your case to determine whether you and/or

Claimant(s) will have the opportunity to request a hearing under the new policy.

You can expect a communication from them soon. For now, this appeal is on hold.”

(See Bylenga email dated March 8, 2019, Exhibit 3). Nonetheless, John Doe could

not attend classes while MSU decided whether to follow clearly established 6th

Circuit precedent.
 Case 1:19-cv-00226-PLM-PJG ECF No. 20 filed 04/09/19 PageID.562 Page 5 of 7



      Defendants’ presentation of the facts make it appear as though MSU had

essentially planned to provide John Doe with a hearing all along. However, had

John Doe not filed an appeal, no hearing would ever have been offered. He would

have been dismissed from MSU and never provided with the required due process.



      B. The finding, reached in violation of John Doe’s due process rights,
         caused the imposition of the interim suspension.

      The reports regarding Jane Roe 2 and Jane Roe 1 were made to OIE on

February 26, 2018 and February 28, 2018, respectively. (Final Investigation Report,

p. 1, PageID.88). At that time, MSU and CHM both had within their knowledge the

allegations being made against John Doe. A decision was made not to impose any

interim sanction, including a suspension. The alleged incidents had taken place

nearly two years earlier. John Doe had continued as a student since the date of the

alleged incident, without any other allegations of inappropriate conduct under the

RVSMP. MSU’s delay has worked to its financial benefit and to John Doe’s great

financial harm.

      From February 26, 2018, when the first complaint was filed with OIE until

February 12, 2019, when John Doe was suspended by CHM, nothing had changed.

MSU and CHM had been aware of the factual allegations against John Doe

throughout the course of the investigation but took no action to suspend him

pending the outcome. John Doe continued for nearly a year without incident while

the investigation was pending. John Doe participated in his medical education and

continued to pay tuition to MSU during this time. There was no indication that
 Case 1:19-cv-00226-PLM-PJG ECF No. 20 filed 04/09/19 PageID.563 Page 6 of 7



John Doe had suddenly presented some new danger on February 12, 2019. John Doe

had continued as a medical student, including attending courses and being placed

on rotations with at least one of his accusers during the nearly three-year period

following the alleged incident in 2016.

      The key piece of evidence presented to the panel who decided to continue the

suspension against John Doe was the Final Investigative Report issued by OIE,

which made findings that John Doe was in violation of the RVSMP. (See Sousa

letter dated February 13, 2019, Exhibit 4). The bulk of the meeting regarding

imposition of the suspension was spent on the hearing panel reading the Final

Investigative Report with those findings. (See Affidavit of John Doe, paragraph 27,

Exhibit 1).

      The only change that is evident between February 26, 2018 when the

allegations are first reported and February 12, 2019 when John Doe is suspended

by CHM are the conclusions contained within the Final Investigative Report. But

for those conclusions, John Doe would have continued as a medical student at CHM.

Given the erroneous procedure used to reach those conclusions, the interim

suspension cannot be allowed to stand.

                                  CONCLUSION

      Plaintiff requests that this Court enter a preliminary injunction permitting

Plaintiff to continue as a medical student at Michigan State University’s College of

Human Medicine until this matter may be adjudicated at a hearing.
 Case 1:19-cv-00226-PLM-PJG ECF No. 20 filed 04/09/19 PageID.564 Page 7 of 7



                                       Respectfully submitted,

                                       /s/ Keeley D. Blanchard
Dated: April 9, 2019                   ___________________________
                                       Keeley D, Blanchard (P68661)
                                       BLANCHARD LAW
                                       Attorney for Plaintiff
                                       309 S. Lafayette St., Ste 208
                                       Greenville, MI 48838
                                       (616) 773-2945
                                       keeley@blanchard.law


              CERTIFICATION PURSUANT TO LCivR 7.2(b)(ii)

       The undersigned hereby certifies that, to the best of her knowledge, this
Reply to Defendant’s Response to Plaintiff’s Motion for Preliminary Injunction in its
entirety contains 1,537 words as checked with Microsoft Word’s word counting
function.




                                       Respectfully submitted,

                                       /s/ Keeley D. Blanchard
Dated: April 9, 2019                   ___________________________
                                       Keeley D, Blanchard (P68661)
                                       BLANCHARD LAW
                                       Attorney for Plaintiff
                                       309 S. Lafayette St., Ste 208
                                       Greenville, MI 48838
                                       (616) 773-2945
                                       keeley@blanchard.law
